Citation Nr: 9934233	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-00 494	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1966 to December 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The veteran appeared at 
personal hearings before a Hearing Officer at the RO, and 
before a Member of this Board sitting at the VA Central 
Office in Washington, D.C., in February 1998 and February 
1999 respectively.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran had active service in Vietnam during the 
Vietnam Era; his records show his military occupation 
specialty was hospital corpsman; he was stationed at the 
Naval Support Activity Hospital at Da Nang from approximately 
December 1967 to approximately January 1969.

3.  The veteran has asserted that he witnessed numerous 
stressful traumatic events during his service as a hospital 
corpsman.  While these events have not been fully verified, 
they are not inherently incredible.  

4.  The veteran has been diagnosed with severe, chronic PTSD 
by a VA examiner, after due consideration of all the symptoms 
and stressors reported by the veteran. 

5.  Chronic lumbosacral strain is manifested by complaints of 
daily low back pain worsened by cold weather and bending, 
normal posture and gait, forward flexion painful at 70 
degrees, backward extension painful at 35 degrees, lateral 
flexion to the right painful at 40 degrees, lateral flexion 
to the left painful at 30 degrees, discomfort with rotation 
to the left at 20 degrees, no pain with rotation to the right 
to 35 degrees, and X-ray evidence of degenerative changes in 
the lumbar spine.


CONCLUSIONS OF LAW

1.  There is a reasonable basis for concluding that the 
veteran has PTSD which was incurred as a result of the 
veteran's active service in Vietnam.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The criteria for the assignment of a disability rating 
greater than 10 percent for chronic lumbosacral strain have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-traumatic stress disorder

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Consideration of a grant of service connection for PTSD 
requires a three part analysis.  See Cohen v. Brown, 10 
Vet.App. 128, 138 (1997); Zarycki v. Brown, 6 Vet.App. 91, 97 
(1993).  First, there must be medical evidence establishing a 
clear diagnosis of the disorder.  38 C.F.R. § 3.304(f).  A 
"clear" diagnosis is at minimum an "unequivocal" diagnosis 
under the standards of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), which was published in 1994.  
See Cohen, 10 Vet.App. at 139.  If there is an unequivocal 
diagnosis of PTSD of record, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor.  See Cohen, 10 Vet.App. at 140.

Second, there must be credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed inservice stressor, absent evidence to the contrary.  
38 C.F.R. § 3.304(f).  If VA determines that the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory", i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 
Vet.App. at 98.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat but that the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be service records which 
corroborate the veteran's testimony or statements.  Cohen, 10 
Vet.App. at 147; Zarycki, 6 Vet.App. at 98; Moreau v. Brown, 
9 Vet.App. 389, 395 (1996).

Finally, there must be a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  The Board notes 
that, for combat veterans, "[s]ection 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular... injury was incurred ... in service but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen, 10 Vet.App. at 138 (citing Libertine v. 
Brown, 9 Vet.App. 521, 524 (1996); Caluza v. Brown, 7 
Vet.App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996 (table)).

The service records contained in the claims file for review 
reflect that the veteran completed the Medical Field Service 
Technician course at the Field Medical Service School at Camp 
Lejeune, North Carolina, during which he familiarized himself 
with the use of the .45 caliber pistol and M-14 rifle, inter 
alia.  He also completed the counter insurgency/SERE 
lectures/Compound/and Weapons orientation.  He took 
additional courses at the U.S. Naval Hospital Corps School in 
Great Lakes, Illinois.  He served as a hospital apprentice 
(designation "HA"), then as a hospitalman (designation 
"HN"), and subsequently as a hospital corpsman (designation 
"HM3" Grade E-4) at the Naval Support Activity Hospital in 
Da Nang, Vietnam, from approximately December 1967 until 
January 1969.  He received a field promotion to hospitalman 
in February 16, 1968, during the Tet offensive.  In July 
1968, he was recommended for promotion to hospital corpsman, 
Grade E-4.  The veteran's service entrance and separation 
examinations were negative for any complaints or diagnosis of 
a psychiatric disorder. 

In statements in support of his claim, and in testimony 
offered at personal hearings before a Hearing Officer at the 
RO in February 1998, and before the undersigned Member of 
this Board sitting at the VA Central Office in Washington, 
D.C. in February 1999, the veteran asserted that he was 
exposed to stressors during his active service which caused 
him to develop post-traumatic stress disorder.  The stressors 
he has reported include 1) performing first aid and triage, 
including inserting intravenous and chest tubes, and 
performing tracheotomies and cardiac massage, on numerous 
grievously wounded soldiers both at the Naval Support 
Activity Hospital in Da Nang and in the field, 2) while on a 
field mission near Marble Mountain with Charlie Company, 1st 
Marines to recover wounded and deceased soldiers, finding and 
body bagging the remains of a Marine who had been decapitated 
and who had one severed ankle and foot stuck in his neck 
"socket", while his head had been placed in a nearby tree, 
3) witnessing a mortar attack during the Tet offensive during 
which a hospital receiving tent was blown up and most of the 
wounded men inside the tent were killed, 4) performing open 
cardiac massage on a fatally wounded fellow corpsman in 
desperate attempt to revive him, and manually removing a 
piece of shrapnel from the dying man's heart, 5) witnessing 
an enemy mortar land approximately 10 to 15 feet away from 
him, which bounced but did not explode, 6) rendering medical 
aid to many burned and wounded Vietnamese children, 7) 
administering fatal overdoses of morphine at the request of 
grievously wounded soldiers, 8) witnessing two enemy 
prisoners being questioned then pushed out of a helicopter in 
flight, 9) body bagging the scattered remains of numerous 
Marines near Da Nang, and 10) participating in the triage of 
double amputee "Lewis Puller", inter alia.

Additionally, in connection with his earlier claim for 
service connection for a low back disorder, in February 1971, 
the veteran submitted a statement from a service associate 
who reported that he served with the veteran at the Naval 
Support Activity Hospital in Da Nang.  The service associate 
further reported that, many times a day,  they lifted 
stretchers containing sick and wounded men.

Parenthetically, the Board notes that in his autobiography, 
Fortunate Son, the late Second Lieutenant Lewis B. Puller, 
Jr. stated at page 158 that

[i]n the naval support hospital triage in Da Nang . . . 
the 
remainder of my clothes were cut away, massive 
transfusions
were started directly into my jugular vein, and my 
severed
foot was discarded. . . my left stump was debrided and 
left
open, and the femoral artery, which was all that 
remained
of my right leg, was clamped shut.

At page 160, he stated that ". . . the medical personnel who 
attended me while I was in Da Nang . . . were dedicated 
professionals who worked tirelessly every day in a world of 
blood and gore that would have broken men and women of lesser 
stature."  

The Board further notes that Second Lieutenant Puller 
received his severe wounds in a land mine explosion on 
October 11, 1968, which coincides with the time period when 
the veteran was stationed at the Naval Support Activity 
Hospital in Da Nang.  

Additionally, the Board notes that historical records 
indicate that thousands of soldiers wounded by artillery, 
mortar, and rocket attacks, were treated at the Naval Support 
Activity Hospital in Da Nang during the time period when the 
veteran was stationed there, usually within just a few hours 
after their wounding.

Therefore, the Board finds the veteran's assertion that he 
rendered first aid to and performed triage on, numerous 
grievously wounded soldiers in Vietnam to be entirely 
credible.

The veteran's assertions that he accompanied teams of 
soldiers going out in the field to retrieve the bodies of 
wounded and dead soldiers do not appear capable of 
verification at present, due to the limited details he was 
able to provide.  However, the Board notes that it was not 
uncommon for hospitalmen and hospital corpsmen to perform 
such duties in Vietnam during the Vietnam Era.  Thus, the 
Board finds it credible that this veteran may have 
participated in such missions on occasion.

The report of the veteran's February 1996 VA examination 
noted that he had been twice divorced, had a serious problem 
with alcohol abuse, and in the past 30 years had 29 different 
jobs and had moved 20 times.  The Axis I diagnosis was 
dysthymic disorder and post-traumatic stress disorder.

The report of the veteran's hospitalization from April to 
July 1997 at a VA Medical Center noted that he had a history 
of four suicide attempts, was homeless and unemployed, and 
resided at a VA domiciliary.  The veteran complained of 
symptoms such as nightmares, flashbacks, survival guilt, and 
intrusive recollections.  He had a history of treatment with 
Zoloft, Trazodone and Buspar.

The veteran was afforded another VA examination in March 
1998.  He presented with complaints of night sweats, 
exaggerated startle response, survivor's guilt, and emotional 
numbness, inter alia.  He described his experiences in 
Vietnam to the examiner, including his experiences performing 
first aid and triage on numerous grievously wounded soldiers, 
and giving overdoses of morphine at the request of some of 
those soldiers.  The examiner noted that, during the 
examination, something produced a loud noise outside the 
examining room and the veteran exhibited a symptomatic 
startle response at that time.  The examiner found that the 
veteran met the criteria for a diagnosis of post-traumatic 
stress disorder and indicated that if it could be verified 
that the veteran served at the location where he claimed he 
served, then the Axis I diagnosis would be post-traumatic 
stress disorder, and major depressive disorder with a 
moderate degree of depressive symptoms.

Upon consideration of all the evidence of record, the Board 
finds that the evidence supports a grant of service 
connection for PTSD.  Although many of the veteran's specific 
stressors do not appear capable of verification, given the 
limited data he was able to provide, the available service 
personnel records support his contentions that he served as a 
hospitalman and hospital corpsman at the Naval Support 
Activity Hospital in Da Nang, including during the time of 
the Tet offensive and for several months afterward.  That, 
coupled with the medical evidence of a PTSD diagnosis, 
provides sufficient support for a grant of service connection 
for PTSD in this case. 

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

II.  Chronic lumbosacral strain

As an initial matter, the Board finds that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim of possible deterioration with respect to 
this condition since the last final decision on the merits is 
at least plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board is also satisfied that all relevant 
facts pertinent to this issue have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule). 

Where entitlement to compensation and a disability rating 
have already been established and an increase in the current 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994).  Thus, the Board will only 
briefly address the past history of the disability at issue, 
while emphasizing the present level of symptomatology. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the disability at issue, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The veteran asserts that the pain and limitation of function 
attributable to his chronic lumbosacral strain has increased 
in severity and warrants more than a 10 percent disability 
evaluation.

By rating decision in April 1971, service connection was 
granted for low back strain, and a zero percent rating was 
assigned, effective from December 11, 1969, the date after 
his separation from service.  The veteran did not appeal that 
decision, and it became final.

In November 1995, the veteran filed a claim for an increased 
rating for his low back disability.

The report of the veteran's February 1996 VA examination 
noted that he presented with complaints of constant back 
pain, at a level of five on a scale of from one to ten, 
without any radiation.  He stated that his back pain 
sometimes kept him up at night, and was sometimes aggravated 
by coughing or bending.  The examiner observed that the 
veteran walked with a normal gait.  He had full range of 
motion of his lumbar spine and straight leg raising tests 
were negative bilaterally.  No muscle spasm, muscle atrophy, 
or sciatic notch tenderness were noted.  X-ray studies of the 
lumbar spine showed disc space narrowing at L4-5, mild 
spondylosis at L5, L1 and L2, with no paraspinal masses.  The 
pedicles and intermediate and posterior elements appeared 
intact.  There was no anterior-posterior instability or 
spondylolisthesis.  The diagnosis was chronic lumbosacral 
strain.

In June 1996, the RO issued a rating decision declining to 
assign a compensable  disability evaluation for the veteran's 
chronic lumbosacral strain.

The claims file contains reports of the veteran's VA 
outpatient treatment visits during the period from October 
1995 to November 1997.  In September 1996, it was noted that 
there was tenderness at the L4-L5 region.  In November 1996, 
it was noted that the veteran's back was within normal 
limits.   

In April 1997, the RO issued a rating decision confirming the 
denial of a compensable rating for the veteran's low back 
disability.

The report of the veteran's VA psychiatric hospitalization 
from April to July 1997 stated that overt inhibition of range 
of motion in the lumbosacral area was observed.

The veteran was afforded a VA spinal examination in March 
1998.  At that time he reported having injured his low back 
in service while carrying a stretcher.  He complained that 
his low back bothered him more in cold weather, but that it 
did bother him every day.  His posture and gait were found to 
be within normal limits.  Flexion forward of the lumbar spine 
became painful at 70 degrees, extension backward became 
painful at 35 degrees, lateral flexion to the right became 
painful at 40 degrees, lateral flexion to the left became 
painful at 30 degrees, and there was no pain with rotation at 
35 degrees bilaterally.  Another VA examiner who examined the 
veteran that day found that there was some difficulty with 
rotation of the lumbar spine to the left at 20 degrees.  The 
diagnosis was degenerative joint disease of the lumbar spine.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in February 1998.  He testified that he 
took Ibuprofen for his low back pain as needed, and did 
stretching exercises.  He indicated that he felt he should 
have a 30 percent disability rating for his low back problem.

The RO issued a rating decision in April 1998 increasing the 
evaluation for the veteran's low back disability to 10 
percent, effective from August 27, 1996, under Diagnostic 
Code 5295, based on the painful motion of the veteran's 
lumbosacral spine.

Diagnostic Code 5295 provides ratings for lumbosacral strain 
based on the severity of the symptomatology.  A 10 percent 
rating is assignable when there is characteristic pain on 
motion.  A 20 percent rating is assignable when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position, and a 40 
percent rating is assignable when there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Code 5295.   

The veteran appeared at a personal hearing before the 
undersigned Board Member sitting at the VA Central Office in 
Washington, D.C. in February 1999.  He testified that he had 
daily back pain, and that he sometimes could not bend over to 
tie his shoes without pain.  He stated that he had frequent 
back spasms, which caused him to need bed rest.  He further 
stated that his back pain was a constant level six on a scale 
of from one to ten, and that when he had back spasms the pain 
would rise to a level of ten.  He testified that he 
experienced the back spasms every one to three weeks. 

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent evaluation currently in effect for 
chronic lumbosacral strain is appropriate and should not be 
increased at this time.  While the veteran does have 
characteristic pain on motion which warrants the 10 percent 
evaluation, no muscle spasm on extreme forward bending or 
loss of lateral spine motion has been observed on objective 
examination which would warrant assignment of a 20 percent 
evaluation under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Further, the Board finds that as there is no evidence of 
moderate recurring attacks of intervertebral disc syndrome or 
ankylosis of the lumbar spine, and the limitation of motion 
of the lumbar spine is only slight, a higher disability 
rating would not be appropriate under Diagnostic Code 5293, 
5289, or 5292.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292 and 5293 (1999).  

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision on the issue on appeal, the Board 
has considered the complete history of the disability in 
question as well as current clinical manifestations and the 
effect the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  The functional 
effect of painful motion has also been considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Entitlement to a disability rating greater than 10 percent 
for chronic lumbosacral strain is denied.


		
HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

